[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff instituted the present action seeking to recover damages for personal injuries arising out of a motor vehicle accident. The First Count of the complaint is grounds in negligence; the Second Count of the complaint alleges that the conduct of the defendant was wilful, wanton, deliberate and/or done with reckless disregard of the consequences; the Third count of the complaint purports to state of action under General Statutes 14-295
and alleges the same conduct set forth in the Second count of the complaint. The claims for relief asserted by the plaintiff include a claim for double and treble damages pursuant to General Statutes14-295.
The defendant has moved to strike the Third Count of the complaint on the grounds that General Statutes 14-295 constitutes a claim for relief but does not constitute a separate cause of action.
In view of the allegations of the Second Count of the complaint, and the claim for relief of double or treble damages, the Third Count adds nothing to the claims asserted by the plaintiff. Practice Book 131 provides that the complaint shall contain a concise statement of facts constituting the cause of action, and "on a separate page of the complaint, a demand for relief shall be a statement of the remedy or remedies sought." The plaintiff is fully protected by virtue of the allegations of the Second count and the claims for relief. General Statutes 14-295
does not provide a separate cause of action but merely provides for double and treble damages upon a complaint which contains the specified allegations.
Accordingly, the Motion to Strike the Third count of the complaint is hereby granted.
RUSH, JUDGE